Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket number: 3394-058
Filling Date: 11/21/2019
Inventor: Suich et al.
Examiner: Bilkis Jahan

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/21 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-11 and 12 have been considered but are moot because the new ground of rejection does not rely on any 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 7, 8, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200075495 A1 (TAKESHITA) in view of US 2016/0308101 A1 (Konishi et al).

Regarding claim 1, TAKESHITA teaches "A light-emitting diode (LED) package (21, FIG. 1B) comprising: 
a submount (2) comprising a ceramic base (see annotated layer of substrate 2) and a ceramic layer (see annotated layer of substrate 2) that is arranged on the ceramic base, wherein the ceramic base comprises a first ceramic material (sintered ceramic materials, [0026]) and the ceramic layer comprises a second ceramic material (substrate 2 comprises additional ceramic materials, [0081]) that is different than the first ceramic material; 
one or more electrical traces (3) on a top surface of the ceramic layer; and 
at least one LED chip (10, [0065]) that is electrically connected to the one or more electrical traces (10 is connected to 3 through connection member 13)".

    PNG
    media_image1.png
    359
    478
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    613
    1082
    media_image2.png
    Greyscale



Takeshita does not teach " a thickness of the ceramic layer is in a range from 0.1% to 10% of a thickness of the ceramic base"; however, KONISHI teaches a prior art substrate light emitting devices formed of ceramic material can have a thickness up to 1mm ([0006]); and a reflective 

One of ordinary skill would want to form the reflective layer and ceramic substrate of Takeshita to have the thickness taught by KONISHI.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a sufficiently thick reflective layer to reflect as much light as possible for a ceramic substrate as taught by KONISHI.

Regarding claim 2, TAKESHITA teaches "The LED package of claim 1, wherein the first ceramic material comprises aluminum nitride (sintered ceramic material may include aluminum nitride, [0027])".

Regarding claim 7, Takeshita does not teach "the thickness of the ceramic layer is in range from 0.1% to 3% of the thickness of the ceramic base"; however, KONISHI teaches a prior art substrate light emitting devices formed of ceramic material can have a thickness up to 1mm ([0006]); and a reflective insulating layer of 10 to 100 micrometers thick ([0101]), which would be 1% the thickness of the substrate.

One of ordinary skill would want to form the reflective layer and ceramic substrate of Takeshita to have the thickness taught by KONISHI.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a sufficiently thick reflective layer to reflect as much light as possible for a ceramic substrate as taught by KONISHI.

Regarding claim 8, Takeshita does not teach the LED package of claim 1, wherein a thermal conductivity of the ceramic base is at least 100 watts per meter-kelvin (W/mK) and a thermal conductivity of the ceramic layer is in a range from 50 W/mK to 40 W/mK;
however, KONISHI teaches a prior art substrate light emitting devices formed of ceramic material ([0006]); and a reflective insulating layer ([0101]), which would be same material and thickness as claimed and disclosure.

One of ordinary skill would want to form the reflective layer and ceramic substrate of Takeshita to have the thickness and characteristics (claim 8) taught by KONISHI.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a sufficiently thick reflective layer to reflect as much light as possible for a ceramic substrate as taught by KONISHI and material characteristics (claim 8) would be the same with same material with same thicknesses.

claim 9, TAKESHITA teaches "The LED package of claim 1, further comprising one or more additional ceramic layers that are arranged between the one or more electrical traces and the ceramic base" (see annotated ceramic layers in substrate 2 in FIG. 1B).
Regarding claim 10, TAKESHITA teaches "The LED package of claim 1, further comprising a light-altering material on the ceramic layer, wherein the light-altering material is arranged around a perimeter of the at least one LED chip (substrate 2 in FIG. 1A is formed of aluminum oxide, which is light scattering material as evident by REIHERZER US 20130279169 A1)".
	

Claims 3-4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200075495 A1 (TAKESHITA) in view of US 2016/0308101 A1 (Konishi et al) and further in view of US 20130279169 A1 (REIHERZER).

Regarding claim 3, TAKESHITA in view of Konishi teaches "The LED package of claim 2".
TAKESHITA does not explicitly teach the green ceramic layers of substrate 2 comprises "alumina" in conjunction with aluminum nitride; however, REIHERZER teaches a green tape ceramic material for submount 12 in FIG. 1 comprising alumina with aluminum nitride for light scattering ([0032]).
One of ordinary skill would want to form the green ceramic layers of TAKESHITA to comprise alumina and aluminum nitride.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve light extraction from a light emitting device by using a high reflectivity ceramic material in a submount, as taught by REIHERZER ([0028]).
claim 4, TAKESHIA in view of Konishi teaches "The LED package of claim 2".
TAKESHITA does not explicitly teach the green ceramic layers of substrate 2 with "the second ceramic material comprises zirconia toughened alumina"; however, REIHERZER teaches submount 12 may comprise scattering and mechanical property enhancing material mix which includes Al2O3, AlN, and zirconia ([0032]). 
One of ordinary skill would want to form the mounting board's substrate, taught by TAKESHITA, to comprise the ceramic materials as taught by REIHERZER's submount 12.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optical and mechanical properties of a substrate for mounting light emitting device, as taught by REIHERZER ([0032]).
Regarding claim 5, TAKESHITA in view of Konishi teaches "The LED package of claim 1".
TAKESHITA does not explicitly teach the green ceramic layers of substrate 2 such that "the second ceramic material comprises an oxidized layer of titanium"; however, REIHERZER teaches submount 12 may comprise scattering and mechanical property enhancing material mix which includes Al2O3, AlN, and zirconia ([0032]). 
One of ordinary skill would want to form the mounting board's substrate, taught by TAKESHITA, to comprise the ceramic materials as taught by REIHERZER's submount 12.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optical and mechanical properties of a substrate for mounting light emitting device, as taught by REIHERZER ([0032]). 
Regarding the limitation "oxidized", said limitation does not confer a specific structure or limit the composition of the second ceramic material, therefore, is read as being a process of .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20200075495 A1 (TAKESHITA) in view of US 2016/0308101 A1 (Konishi et al) and further in view of US 20090101897 A1 (MURPHY).
Regarding claim 11, TAKESHITA in view of Konishi teaches "The LED package of claim 10… wherein the light-altering material is arranged around a perimeter" of the lid 12 in a top view (see FIG. 1A and FIG. 1B).
TAKESHITA does not explicitly teach "a wavelength conversion element on the at least one LED chip"; however, MURPHY teaches a color conversion layer 1175a disposed on a glass lid 1175 in FIG. 11. 
One of ordinary skill would want to form a color conversion layer as taught by MURPHY on the glass lid 12 of TAKESHITA, therefore, the aluminum oxide comprising substrate 2 would form around the perimeter of the color conversion layer in a top view.
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 20200075495 A1 (TAKESHITA) in view of US 2016/0308101 A1 (Konishi et al) and further in view of US 20170148718 A1 (MORITA).
Regarding claim 12, TAKESHITA in view of Konishi teaches "The LED package of claim 1, wherein one or more electrically conductive paths (3 is connected to feedthrough conductors, [0032]) are arranged through the ceramic layer and the ceramic base ([0032])".
TAKESHITA does not explicitly teach the feedthrough conductors are "to electrically connect the at least one LED chip to one or more package contacts that are arranged on a backside of the submount"; however, MORITA teaches through conductor of 14 connecting wiring conductor on ceramic base 11 to electrode 15 in FIG. 3B. Light emitting element 2 ([0060]) is connected to wiring conductor portion of 14.

    PNG
    media_image3.png
    254
    335
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    323
    338
    media_image4.png
    Greyscale

One of ordinary skill would want to connect LED 10 of TAKESHITA to a bottom electrode by a conductor through the base layer as taught by MORITA.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a reliable electrical connection to a lower wiring board, as taught by MORITA ([0008]).

Allowable Subject Matter
Claims 13-26 are allowed.

Conclusion
                                                                                                                                                                                                  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BILKIS JAHAN/Primary Examiner, Art Unit 2896